MEMORANDUM **
Marco Vinicio Casasola Ipina, a native and citizen of Guatemala, petitions pro se *774for review of an order of the Board of Immigration Appeals (“BIA”) affirming, without opinion, an immigration judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing due process claims de novo, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and the IJ’s factual findings for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence- supports the IJ’s determination that Casasola Ipina did not establish past persecution or a well-founded fear of persecution based on one of the statutorily protected grounds. See 8 U.S.C. §§ 1158(b)(1) and 1101(a)(42)(A). Accordingly, Casasola Ipina has failed to establish eligibility for asylum.
Casasola Ipina’s contention that the BIA’s summary affirmance of the IJ’s decision violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848, 850-51 (9th Cir.2003).
Casasola Ipina’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.